 


114 HR 3375 IH: To amend chapter 44 of title 18, United States Code, to extend the period during which a firearms licensee is required to wait for a response from the national instant criminal background check system before being allowed to transfer a firearm to a prospective transferee.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3375 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mrs. Lowey (for herself, Mrs. Carolyn B. Maloney of New York, Mr. Cicilline, Mr. DeSaulnier, Ms. Frankel of Florida, Ms. Lee, Mr. Engel, Mr. Honda, Mr. Beyer, Mr. Johnson of Georgia, and Mr. Serrano) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend chapter 44 of title 18, United States Code, to extend the period during which a firearms licensee is required to wait for a response from the national instant criminal background check system before being allowed to transfer a firearm to a prospective transferee. 
 
 
1.Extension of the firearms transfer waiting periodSection 922(t)(1)(B)(ii) of title 18 United States Code, is amended by striking 3 and inserting 14. 2.Effective dateThe amendment made by this Act shall take effect 90 days after the date of the enactment of this Act.  
 
